2022 IL App (1st) 192015-U
                                                                                 FIRST DISTRICT,
                                                                                 FIRST DIVISION
                                                                                 September 6, 2022

                                               No. 1-19-2015

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

                                                   )      Appeal from the
      THE PEOPLE OF THE STATE OF ILLINOIS,
                                                   )      Circuit Court of
                                                   )      Cook County, Illinois.
                              Plaintiff-Appellee,
                                                   )
      v.
                                                   )      No. 18 CR 05001
                                                   )
      TIMOTHY BUNN,
                                                   )      Honorable
                                                   )      James B. Linn,
                              Defendant-Appellant.
                                                   )      Judge Presiding
     _____________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Justices Pucinski and Hyman concurred in the judgment.

                                                 ORDER

¶1          Held: Counsel was not ineffective for failing to file a motion to suppress where
                  defendant did not meet his burden of showing that a suppression motion would
                  have been meritorious.

¶2          Following a bench trial, defendant Timothy Bunn was convicted of possession of a

     controlled substance, aggravated unlawful use of a weapon (AUUW), and violation of the

     Firearm Owner’s Identification (FOID) Card Act. He was sentenced to two years’ imprisonment.

     On appeal, defendant argues that counsel was ineffective for failing to file a motion to suppress

     evidence recovered during an inventory search and statements defendant made to the police after
     No. 1-19-2015


     his arrest. Defendant asserts that the outcome of his trial would have been different if this

     evidence had been suppressed. For the following reasons, we affirm.

¶3                                            BACKGROUND

¶4          Defendant was a passenger in a vehicle that was pulled over for a traffic violation. He

     was arrested for obstruction of identification after giving police officers a false name and date of

     birth. The driver was arrested for driving on a suspended license. The vehicle was impounded,

     and the officers conducted an inventory search. Two guns and ecstasy were recovered from a

     jacket that defendant had left in the vehicle. Defendant was charged with AUUW, possession of

     a controlled substance with intent to deliver, and violation of the FOID Card Act.

¶5          Officer Spicuzza testified that on March 11, 2018, he was on patrol with his partner,

     Officer Florek. Around 6:00 p.m., they pulled over a gray Dodge Neon for a “traffic violation”

     near 957 West 84th Street in Chicago, Illinois. Defendant was one of five occupants in the

     vehicle and was seated in the middle backseat when the vehicle was stopped. All of the

     occupants were asked to produce identification.

¶6          Defendant told Spicuzza that his name was “Jiaol Robinson” and that his date of birth

     was January 2, 1995. Defendant was asked to step out of the vehicle because “his name was not

     coming up on [their] computer.” Spicuzza’s body worn camera footage shows defendant

     removing a black jacket with a fur-trimmed hood prior to exiting the vehicle. Defendant called

     his mother, and the officers eventually learned his name was Timothy Bunn. They “ran the name

     on the computer, and then took him back to the station for obstruction of identification.”

¶7          Because “the driver *** had a suspended driver’s license, [the officers] decided to

     impound the vehicle.” Florek drove the car to the police station and the officers “did an

     inventory search of the vehicle *** for any drugs or weapons.” Florek searched the black jacket


                                                     -2-
       No. 1-19-2015


       that defendant was wearing before he exited the vehicle, noting that the jacket “had some weight

       to it.” “[T]wo pistols, one black Smith and Wesson 380 caliber and one silver Cobra pistol also

       380 caliber,” and a “clear plastic bag filled with suspect ecstasy pills” were recovered in the

       jacket.

¶8               Defendant was questioned at the station by Sergeant Schultz. Schultz’s body worn

       camera footage shows that defendant initially claimed that another guy in the car asked if “you

       wanna switch me my jacket,” but later maintained that the guy sitting “on the right side of [him]”

       put a gun in his pocket and “the ecstasy came from the Mexican guy.” The parties stipulated that

       defendant did not have a FOID card or concealed carry license and that 12 tablets of “suspect

       ecstasy,” tested positive for 2.7 grams of methylenedioxymethamphetamine, commonly known

       as MDMA.

¶9               Based on the officers’ “credible and compelling” testimony, the court found defendant

       guilty of possession of a controlled substance, AUUW, and violation of the FOID Card Act. He

       was sentenced to 2 years’ imprisonment. 1

¶ 10                                                 ANALYSIS

¶ 11                 Defendant argues that defense counsel was ineffective for failing to file a motion to

       suppress the guns and drugs found in his jacket and his statements to the police. He asserts that a

       suppression motion would have been meritorious because the inventory search was not lawful,

       and his statements were “the fruits of the unlawful police search.”

¶ 12             To establish a claim of ineffective assistance of counsel, defendant must show that

       counsel’s representation fell below an objective standard of reasonableness and that “but for


                 1
               Defendant was separately charged with escape when he failed to appear for sentencing. He
       pleaded guilty and was sentenced to 2 years’ imprisonment, to run consecutive to his sentence in this
       case.
                                                         -3-
       No. 1-19-2015


       counsel’s unprofessional errors, the result of the proceeding would have been different.”

       Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). “[W]here an ineffectiveness claim is

       based on counsel’s failure to file a suppression motion, in order to establish prejudice under

       Strickland, the defendant must demonstrate that an unargued suppression motion is meritorious,

       and that a reasonable probability exists that the outcome would have been different had the

       evidence been suppressed.” People v. Henderson, 2013 IL 114040, ¶ 15. “Generally, the decision

       whether to file a motion to suppress is a matter of trial strategy, which is entitled to great

       deference.” People v. White, 221 Ill. 2d 1, 21 (2006), abrogated on other grounds by People v.

       Luedemann, 222 Ill. 2d 530 (2006).

¶ 13          Defendant has not established that counsel was ineffective for failing to file a motion to

       suppress because there is nothing in the record suggesting that the inventory search was

       unlawful. An inventory search is a judicially created exception to the warrant requirement.

       People v. Hundley, 156 Ill. 2d 135, 138 (1993). According to our supreme court, a warrantless

       inventory search is lawful if (1) the original impoundment of the vehicle is lawful; (2) the

       purpose of the inventory search is to protect the owner’s property and to protect the police from

       claims of lost, stolen, or vandalized property and to guard the police from danger; and (3) the

       inventory search is conducted in good faith pursuant to reasonable standardized police

       procedures and not as a pretext for an investigatory search. Id.

¶ 14           Defendant acknowledges that “[t]here was no hearing on the validity of the

       impoundment, and thus no evidence presented on this issue.” Regardless, he asserts that the

       inventory search was unlawful because officer Florek drove the vehicle to the station instead of

       having it towed and the inventory search was simply a pretext for an investigatory search.




                                                        -4-
       No. 1-19-2015


¶ 15          “Where the police impound a vehicle based on a cognizable reason, an inventory search

       pursuant to the tow is justified.” (Emphasis added.) See People v. Mason, 403 Ill. App. 3d 1048,

       1054 (2010). Section 9-80-240 of the Chicago Municipal Code provides that when a vehicle “is

       operated by a person with a suspended or revoked driver’s license,” “such vehicle shall be

       subject to seizure and impoundment pursuant to this section” and that “[w]henever a police

       officer has probable cause to believe that a vehicle is subject to seizure and impoundment ***

       the police officer shall provide for the towing of the vehicle to a facility controlled by the city or

       its agent.” Chicago Municipal Code § 9-80-240(a), (b) (added November 18, 2009). Here, the

       officers had a “cognizable reason” for impounding the car because the driver, DeShawn Falters,

       was driving on a suspended license. Because the officers had a “cognizable reason” for

       impounding the vehicle, and the record does not support defendant’s other arguments, no further

       analysis is warranted.

¶ 16          For all of the reasons set forth herein, we find that defendant has not met his burden of

       showing that a suppression motion would have been meritorious and that counsel was ineffective

       for failing to file such a motion.

¶ 17                                              CONCLUSION

¶ 18          For the foregoing reasons, we affirm defendant’s convictions.

¶ 19          Affirmed.




                                                        -5-